Title: To George Washington from Richard Dallam, 8 January 1791
From: Dallam, Richard
To: Washington, George



Sire,
MaryLand Harford County Jany 8 1791

I Beg leave Humbly to Adress myself to Your Excellency And pray to be enrolled with Your dependants and Sollicitors for Office that when an Opportunity offers I may be a pertaker of such Bounty as you may please to bestow.
I am an admirer of Your Virtues, and am happy On the reflection, that Kind Providence, has placed so good a man at the head of the Government of my Country and given the Power to the disposition to do good.
As I suppose myself Unknown to Your Excellency both in Person And Charactor I submit to your consideration a few facts as recommendatory to my Petition.
In the Beginning of the Opposition of America to Great Britain, I tooke an active & desided part.
I was a member of the first Convention of this State, and One of the first Committee Men of the County, I inrolld myself a private in its first Company of militia, from which I was raised to a Sergt⟨,⟩ then Ensign, then Lieutenant, then Chosen Quarter Master to the Batalion, then Major, and then Colo., after I was Appointed by the State Lieutenant of the County in which Office I continued five years to the end of the War. I Had the Honor also of serving Congress, 11 months As D. pay M. Genl to the flying Camp. I was in the retreat thro⟨ugh⟩ the Jerseys And with

the Army, when you gave a check to the Enemy, and a happy turn to our Affairs, by the Capture of the Hessians at Trenton.
I also acted for the State As Commissary & Commissioner for the County.
I settled All my Accounts with the different Departments I had the Approbation of my superiors and their Thanks and my pay was never equal to my Expences In the Begining my circumstance were Independant and eascy equal to my wish and ambition.
My Patriotism led me to Vest a considerable part of my Property in the Loan Office; A Greater part of the remainder I staked as security for the Purchases I made for the State, which were so considerable, that on the settlemt of my Accounts, more than 12,000£ Specie was due me, of which 10,000£ was paid me in State Certificate in Lieu of Specie by which Acts its known to Your Excellny that I sunk Much the Greater part And the Cheaf of my Property.
At the End of the War I wished to live retired as A farmer, but my crops failed, my Family sickend And her Who was the Companion of my Youth And Friend of my Bosom died. And I am left growing old and infirm and reducd in my circumstances, And I now for the first time sollicet & am desirious to have an appointment to some Office under the Government of my Country that will afford me support, I am desended from an Ancient Family in America of Good repute and Charector I have an Acquaintance Amoung a Number of the Worthys of America. Governor Johnson was my Friend. Govr Paca a near Kinsman & Bro. in Law, Goverr Caswell of Caro. was also a near relation a perticular Friend & correspondant till his death. I am in Charector a Plain Sober, Temperate, Modest, Industrious, Moral, And I wish to be A religious Man.
Of All Professions that of A Soldier is the most contrary to my Natural disposition but yet in time of danger I have not felt fear. After what I have said I know nothing further to add to this commendation of myself. But that should You in Your Goodness take notice of me by makg a provision for me by Appointmt to some Office, I will be faithfull and diligent in the performance of my duty And Gratitude Inclination and disposition will prompt, that none in these Virtues shall exceed me.
The Benevolence of Your Heart will plead for my Intrusion

and the change of my Affairs brought about, by no Extravegence or Intemperence of my Own or Family is the only Apology I can make I shall therefore rest myself on your Excellency⟨s⟩ compassion and whether my Application meets my desire or not, I shall ever remain one of the many, Who Venerate Your Charecter And give thanks to the Almighty for having placed You at the Head of Our Governmt And I will continue my prayers for Your Life to a great old Age and After Death that you may be received to A Heavenly Kingdom, And subscribe myself with All defference Your Excellencys Most Obedt and Hum. Servt

Richd Dallam

